Mr. JUSTICE CRAVEN, dissenting: In my view, it is constitutionally impermissible to accept a plea of guilty without first ascertaining a factual basis for the plea. I adhere to the view set forth in People v. Miller, 19 Ill.App.3d 864, 312 N.E.2d 352. I would further observe that the case of People v. Nardi, cited and relied upon in the majority opinion, expressly noted that there was no constitutional requirement nor statute or rule effective at the time the defendant there entered his plea of guilty which required the court to make an inquiry as to the factual basis for the plea. At the time of the plea in the instant case, the rule expressly so required. Accordingly, I dissent.